United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2574
                                    ___________

Joshua Ray Puffinbarger,              *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Michael J. Astrue, Commissioner of    *
Social Security,                      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: March 24, 2010
                                 Filed: April 30, 2010
                                  ___________

Before RILEY,1 Chief Judge, BYE, and SHEPHERD, Circuit Judges.
                               ___________

PER CURIAM.

       Joshua Ray Puffinbarger appeals the district court’s2 order affirming the denial
of disability insurance benefits and supplemental security income. Puffinbarger
alleged disability from, among other things, arthritis, herniated discs in his neck and
back, and carpal tunnel syndrome (CTS). After a hearing, an administrative law judge

      1
       The Honorable William Jay Riley became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2010.
      2
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
(ALJ) determined that (1) Puffinbarger’s combined impairments--degenerative disc
disease, CTS, diabetes, hypertension, depression, personality disorder, and history of
kidney stones and rotator-cuff injury--were severe, but did not meet or equal the
requirements of any listing alone or combined; (2) his subjective complaints were not
entirely credible; and (3) based on the testimony of a vocational expert, Puffinbarger’s
residual functional capacity (RFC) did not preclude his past relevant work as an
inspector or security guard. The Appeals Council denied review, and the district court
affirmed. After de novo review of the record, see Davidson v. Astrue, 578 F.3d 838,
841-42 (8th Cir. 2009) (standard of review), we affirm.

      We reject Puffinbarger’s challenges to the ALJ’s credibility findings, as those
findings were based on multiple valid reasons. See Finch v. Astrue, 547 F.3d 933,
935-36 (8th Cir. 2008) (where ALJ explicitly discredits claimant and gives good
reasons for doing so, courts will normally defer to his judgment); see also Gowell v.
Apfel, 242 F.3d 793, 796 (8th Cir. 2001) (real issue is severity of claimant’s pain).
We also find that the ALJ’s determination of Puffinbarger’s physical RFC is
supported by substantial evidence. See Moore v. Astrue, 572 F.3d 520, 523 (8th Cir.
2009) (considerations in RFC determination); Goff v. Barnhart, 421 F.3d 785, 790
(8th Cir. 2005) (burden is on claimant to establish RFC).

      Accordingly, we affirm.
                     ______________________________




                                          -2-